In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00141-CR

______________________________



JESSIE RUIZ, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the Criminal District Court #4

Dallas County, Texas

Trial Court No. F07-24606-K







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION


	Jessie Ruiz appeals from his conviction in Dallas County (1) for attempting to take a weapon
from a police officer.  After pleading guilty, the jury assessed his punishment at two years'
imprisonment in a state jail facility and a $2,000.00 fine.  Ruiz presently has five other convictions
currently on appeal before this Court. (2)
	On appeal, Ruiz contends that his appointed counsel's failure to object when the State
explained parole law, mentioned plea bargaining, and allegedly interjected new evidence during
closing arguments in the punishment phase amounted to ineffective assistance of counsel.
	We addressed this issue in detail in our opinion of this date on Ruiz's appeal in cause number
06-08-00136-CR.  For the reasons stated therein, we likewise conclude that ineffective assistance
of counsel has not been shown.
	We affirm the judgment. 


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	January 5, 2009
Date Decided:		January 8, 2009

Do Not Publish
1. The conviction having been in Dallas County, this case was originally appealed to the Fifth
Court of Appeals and was then transferred to this Court by the Texas Supreme Court pursuant to its
docket equalization efforts.  See Tex. Gov't Code Ann. § 73.001 (Vernon 2005).  We are unaware
of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue.  See Tex. R. App. P. 41.3.
2. Ruiz appeals from six convictions.  In cause number 06-08-00136-CR, he appeals a
conviction for possession of methamphetamine in an amount between four and 200 grams, with
intent to deliver, for which he received twenty years' and four months' imprisonment.  In cause
numbers 06-08-00137-CR, 06-08-00138-CR, and 06-08-00139-CR, he appeals convictions for
possession of marihuana in an amount between four ounces and five pounds, possession of less than
one gram of cocaine, and evading arrest, respectively.  In these three cases, Ruiz was sentenced to
two years' confinement in a state jail facility, to run concurrently.  Finally, Ruiz also appeals his
conviction in cause number 06-08-00140-CR of possession of methamphetamine in an amount
between one and four grams.  Ruiz was sentenced in this case to five years' imprisonment, to run
concurrently.


d="false" Name="Medium Shading 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00106-CV
                                                ______________________________
 
 
              KEITH DICKEY AND WIFE, SUZANN DICKEY,
Appellants
 
                                                                V.
 
            CHARLES E. WARE AND COLE TITLE COMPANY, Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                            Trial
Court No. 37473
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
            
            Keith
Dickey and Suzann Dickey, the appellants in this case, have filed a motion
seeking to dismiss their appeal. 
Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, their
motion is granted.  Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          March
14, 2011
Date Decided:             March
15, 2011